--------------------------------------------------------------------------------

 
Exhibit 10.2




 


 


 
AMENDMENT NO. 3 AND WAIVER
 
TO CREDIT AGREEMENT
 
dated as of
October 1, 2007
 
Among
 
ICO, INC.,
BAYSHORE INDUSTRIAL, L.P. and
ICO POLYMERS NORTH AMERICA, INC.,
as Borrowers,
 


KEYBANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AND THE OTHER LENDING INSTITUTIONS NAMED HEREIN,
as Lenders,


and


KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Lead Arranger, Bookrunner,
Administrative Agent and Syndication Agent


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swing Line Lender


 







 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 3 AND WAIVER TO CREDIT AGREEMENT


This Amendment No. 3 and Waiver to Credit Agreement (this “Amendment”) is made
as of October 1, 2007, by and among the following:
 
(i)           ICO, INC., a Texas corporation (“ICO”), BAYSHORE INDUSTRIAL, L.P.,
a Texas limited partnership (“Bayshore”), and ICO POLYMERS NORTH AMERICA, INC.,
a New Jersey corporation (“ICO Polymers,” and together with ICO and Bayshore,
the “Borrowers” and individually, each a “Borrower”);
 
(ii)           KEYBANK NATIONAL ASSOCIATION, a national banking association,
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, and the
other lending institutions from time to time party hereto (each a “Lender” and
collectively, the “Lenders”);
 
(iii)           KEYBANK NATIONAL ASSOCIATION, a national banking association, as
an LC Issuer, lead arranger, bookrunner, and administrative agent (in such
capacity as administrative agent, the “Administrative Agent”); and
 
(iv)           WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as the Swing Line Lender.
 
RECITALS:


A.           The Borrowers, the Administrative Agent and the Lenders are parties
to the Credit Agreement, dated as of October 27, 2006, as amended by Amendment
No. 1 and Waiver to Credit Agreement, dated April 25, 2007 and Amendment No. 2
to Credit Agreement, dated June 25, 2007 (as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
 
B.           The Borrowers, the Administrative Agent and the Lenders desire to
further amend the Credit Agreement as more fully set forth herein.
 
C.           The Borrowers have notified the Administrative Agent and the
Lenders that the [____] Guaranty (as defined below) violates the covenant on
restrictive agreements, which covenant is set forth in Section 7.08 of the
Credit Agreement (the “Violation”).  As a result of the Violation, an Event of
Default has occurred and is continuing under Section 8.01(c) of the Credit
Agreement (the “Existing Default”).  The Borrowers have requested, and the
Administrative Agent and the Lenders have agreed, to permanently waive the
Existing Default as more fully set forth herein.
 
D.           Each capitalized term used herein and not otherwise defined herein
shall have the same meaning set forth in the Credit Agreement.
 
AGREEMENT:


In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Administrative Agent and the Lenders agree as
follows:
 

 
1 

--------------------------------------------------------------------------------

 

1.           New Definition.  The following definition shall be added to Section
1.01 of the Credit Agreement in the appropriate alphabetical order:
 
“[____] Guaranty” means the Corporate Guaranty by ICO in favor of [_______],
dated as of March 17, 2004, as amended.
 
2.           Amendment to Section 7.04.  Section 7.04 of the Credit Agreement
shall be amended to add the following new subclause (j) thereto immediately
following subclause (i):
 
“(j)           to the extent constituting Indebtedness, Indebtedness of Bayshore
and ICO pursuant to the [____] Guaranty in an aggregate amount not to exceed
$10,000,000.”
 
3.           Wavier of Existing Default.  The Borrowers have requested that the
Administrative Agent and the Lenders permanently waive the Existing
Default.  The Administrative Agent and the Lenders hereby waive, effective upon
the satisfaction of the conditions precedent set forth in section 4 below, the
Existing Default upon the terms and conditions set forth herein.
 
4.           Conditions Precedent.  The amendment and waiver set forth above
shall become effective upon the satisfaction of the following conditions
precedent (the “Amendment No. 3 Effective Date”):
 
(a)           this Amendment has been executed by each Borrower, the
Administrative Agent and the Lenders, and counterparts hereof as so executed
shall have been delivered to the Administrative Agent;
 
(b)           the Borrowers have paid all reasonable out-of-pocket fees and
expenses of the Administrative Agent and of special counsel to the
Administrative Agent that have been invoiced on or prior to such date in
connection with the preparation, negotiation, execution and delivery of this
Amendment;
 
(c)           all representations and warranties of the Loan Parties contained
in the Credit Agreement or in the other Loan Documents shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of this Amendment, except to the
extent that such representations and warranties expressly relate to an earlier
specified date, in which case such representations and warranties shall have
been true and correct in all material respects as of the date when made; and
 
(d)           each Subsidiary Guarantor has executed and delivered to the
Administrative Agent the Subsidiary Guarantor Acknowledgment and Agreement
attached hereto.
 
5.           Representations and Warranties.  Each Borrower hereby represents
and warrants to the Administrative Agent and the Lenders that:  (a) such
Borrower has the legal power and authority to execute and deliver this
Amendment; (b) the officials executing this Amendment have been duly authorized
to execute and deliver the same and bind such Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by such Borrower and
the performance and observance by such Borrower of the provisions hereof do not
violate or conflict with the organizational documents of such Borrower or any
law applicable to such Borrower; (d) after giving effect to the waiver set forth
in section 3 above, no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof; and
(e) this Amendment constitutes a valid and binding obligation of such Borrower
in every respect, enforceable in accordance with its terms.
 

 
2

--------------------------------------------------------------------------------

 

6.           Credit Agreement Unaffected.  Each reference that is made in the
Credit Agreement or any other Loan Document shall hereafter be construed as a
reference to the Credit Agreement as amended hereby.  Except as herein otherwise
specifically provided, all provisions of the Credit Agreement shall remain in
full force and effect and be unaffected hereby.
 
7.           Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
 
8.           Entire Agreement.  This Amendment is specifically limited to the
matters expressly set forth herein.  This Amendment and all other instruments,
agreements and documents executed and delivered in connection with this
Amendment embody the final, entire agreement among the parties hereto with
respect to the subject matter hereof and supersede any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to the matters covered by this Amendment, and may not be
contradicted or varied by evidence of prior, contemporaneous or subsequent oral
agreements or discussions of the parties hereto.  There are no oral agreements
among the parties hereto relating to the subject matter hereof or any other
subject matter relating to the Credit Agreement.
 
9.           Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.  
 
(a)           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF TEXAS GOVERNS THIS AMENDMENT.  Any legal action or proceeding
with respect to this Amendment may be brought in any court located in Harris
County, Texas or in any court of the United States for the Southern District of
Texas, Houston Division, and, by execution and delivery of this Amendment, each
Borrower hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
Borrowers hereby further irrevocably consent to the service of process out of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to the
Borrower Representative at its address for notices pursuant to Section 11.05 of
the Credit Agreement, such service to become effective 30 days after such
mailing or at such earlier time as may be provided under applicable
law.  Nothing herein shall affect the right of the Administrative Agent or any
Lender to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against the Borrowers in any other
jurisdiction.
 
(b)           The Borrowers hereby irrevocably waive any objection that they may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Amendment brought in the
courts referred to in Section 36(a) above and hereby further irrevocably waive
and agree not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
(c)           EACH OF THE PARTIES TO THIS AMENDMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY
 

 
3

--------------------------------------------------------------------------------

 

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.
 
(Signature pages follow.)
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date first above written.
 

 
ICO, INC.
     
By:
/s/ Jon C. Biro
 
Name: 
Jon C. Biro
 
Title: 
Chief Financial Officer & Treasurer
         
BAYSHORE INDUSTRIAL, L.P.
     
By:
Bayshore Industrial GP, L.L.C.
 
Its:
General Partner
 
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Chief Financial Officer & Treasurer
         
ICO POLYMERS NORTH AMERICA, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Senior Vice President, Chief Financial Officer
   
& Treasurer




 
 

--------------------------------------------------------------------------------

 




 
KEYBANK NATIONAL ASSOCIATION, as
 
Administrative Agent and as a Lender
     
By:
/s/ Suzannah Harris
 
Name:
Suzannah Harris
 
Title:
Vice President




 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, as a Lender
     
By:
/s/ Chad Johnson
 
Name:
Chad Johnson
 
Title:
Vice President




 
 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


Each of the undersigned (collectively, the “Subsidiary Guarantors” and,
individually, “Subsidiary Guarantor”) consents and agrees to and acknowledges
the terms of the foregoing Amendment No. 3 and Waiver to Credit Agreement, dated
as of October 1, 2007 (the “Amendment”).  Each Subsidiary Guarantor specifically
acknowledges the terms of and consents to the amendments and waiver set forth in
the Amendment.  Each Subsidiary Guarantor further agrees that its obligations
pursuant to the Subsidiary Guaranty shall remain in full force and effect and be
unaffected hereby.
 
Each Subsidiary Guarantor hereby waives and releases, to the fullest extent
permitted by applicable law, the Administrative Agent and each of the Lenders
and their respective directors, officers, employees, attorneys, affiliates, and
subsidiaries from any and all claims, offsets, defenses, and counterclaims of
which any of the Subsidiary Guarantors is aware, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.
 
EACH SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSIDIARY GUARANTOR ACKNOWLEDGMENT AND AGREEMENT OR THE AMENDMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EACH SUBSIDIARY GUARANTOR HEREBY
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.
 
(Signature page follows.)
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Subsidiary Guarantor Acknowledgment and Agreement has
been duly executed and delivered as of the date of the Amendment.
 



     
ICO GLOBAL SERVICES, INC.
     
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
         
ICO P&O, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
         
ICO TECHNOLOGY, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Senior V.P., Treasurer & Chief Financial
   
Officer
         
WEDCO TECHNOLOGY, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
         
WORLDWIDE GP, L.L.C.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Manager
             
WORLDWIDE LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
       
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President

 

 
 

--------------------------------------------------------------------------------

 


     
ICO WORLDWIDE, L.P.
 
By:
Worldwide GP, L.L.C.
   
Its General Partner
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Manager
         
BAYSHORE INDUSTRIAL GP, L.L.C.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
         
BAYSHORE INDUSTRIAL LP, L.L.C.
 
By:
ICO Global Services, Inc.
   
Its Sole Member
     
By:
/s/ Donald Eric Parsons
 
Name:
Donald Eric Parsons
 
Title:
President
         
ICO POLYMERS, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
         
BAYSHORE RE HOLDINGS, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
     






 
 

--------------------------------------------------------------------------------

 




 
CHINA RE HOLDINGS, INC.
     
By:
/s/ Jon C. Biro
 
Name:
Jon C. Biro
 
Title:
Treasurer & Chief Financial Officer
     





